NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            SEP 17 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-10379

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00982-DGC-1

 v.
                                                 MEMORANDUM*
AMBROSIO NUNEZ-LOPEZ, a.k.a.
Ambrosio Nunez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                           Submitted September 15, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Ambrosio Nunez-Lopez appeals from the district court’s judgment and

challenges his conviction and 120-month sentence for conspiracy to possess with

intent to distribute 500 grams or more of methamphetamine, in violation of 21


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A)(viii). Pursuant to Anders v. California,

386 U.S. 738 (1967), Nunez-Lopez’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Nunez-Lopez the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Nunez-Lopez has waived his right to appeal his conviction and sentence.

Because the record discloses no arguable issue as to the validity of the appeal

waivers, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      Counsel’s motion to withdraw as counsel is GRANTED.

      DISMISSED.




                                          2